State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: January 22, 2015                   518751
________________________________

JOHN GADANI et al.,
                      Plaintiffs,
     v

DeBRINO CAULKING ASSOCIATES,
   INC.,
                    Defendant and
                    Third-Party
                    Plaintiff-
                    Respondent;

DORMITORY AUTHORITY OF THE
   STATE OF NEW YORK et al.,                MEMORANDUM AND ORDER
                    Third-Party
                    Defendants
                    and Fourth-
                    Party
                    Plaintiffs-
                    Appellants;

MARINELLO CONSTRUCTION COMPANY,
                    Fourth-Party
                    Defendant-
                    Respondent.
________________________________


Calendar Date:   November 19, 2014

Before:   Lahtinen, J.P., Garry, Rose and Devine, JJ.

                             __________


      Burke, Scolamiero, Mortati & Hurd, LLP, Albany (Mark G.
Mitchell of counsel), for third-party defendants and fourth-party
plaintiffs-appellants.

      Lemery Greisler, LLC, Albany (Lauren S. Cousineau of
counsel), for defendant and third-party plaintiff-respondent.
                              -2-                518751

      Bailey, Kelleher & Johnson, PC, Albany (Thomas J. Johnson
of counsel), for fourth-party defendant-respondent.

                           __________


Lahtinen, J.P.

      Appeals (1) from a judgment of the Supreme Court (O'Connor,
J.), entered June 10, 2013 in Albany County, upon a decision of
the court partially in favor of third-party defendants, and (2)
from an order of said court, entered June 10, 2013 in Albany
County, which denied third-party defendants' request for counsel
fees.

      The facts and relationships of the various parties involved
in this slip and fall case are amply set forth in our decisions
in prior appeals (Gadani v DeBrino Caulking Assoc., Inc., 86 AD3d
689 [2011]; Gadani v Dormitory Auth. of State of N.Y., 64 AD3d
1098 [2009]; Gadani v Dormitory Auth. of State of N.Y., 50 AD3d
1303 [2008]; Gadani v Dormitory Auth. of State of N.Y., 43 AD3d
1218 [2007]). This appeal involves an attempt by two of the
parties – third-party defendant Dormitory Authority of the State
of New York (hereinafter DASNY) and third-party defendant BBL
Construction Services, LLC (hereinafter BBL) – to collect counsel
fees from defendant, DeBrino Caulking Associates, Inc. Briefly
stated, the insurance policy of August Bohl Contracting Company
(hereinafter Bohl), a company that DASNY contracted with to
provide snow removal at the job site, named DASNY and BBL as
additional insureds, and that insurance carrier, St. Paul
Travelers Company (hereinafter Travelers) paid all of the counsel
fees of DASNY and BBL in this litigation. However, a contract
between DASNY and DeBrino included a provision under which
DeBrino allegedly would be responsible for counsel fees incurred
by DASNY and BBL, and such entities sought an award of counsel
fees from DeBrino. Inasmuch as those fees had already been paid
by Travelers, Supreme Court denied the application. DASNY and
BBL appeal.

      We affirm. This is not a subrogation action by Travelers,
and DASNY and BBL did not submit appropriate documentation to
                              -3-                  518751

Supreme Court establishing a right in this litigation to seek
counsel fees on behalf of Travelers (see Cardo v Board of Mgrs.,
Jefferson Vil. Condo 3, 67 AD3d 945, 946 [2009]; cf. Rybicki v
Beltrone Constr. Co./McManus, Longe, Brockwehl, 199 AD2d 706, 708
[1993]). We make no rulings regarding the parties' dispute about
the proper interpretation of the contract between DASNY and
DeBrino. The remaining issues, to the extent not academic, are
unavailing.

     Garry, Rose and Devine, JJ., concur.



      ORDERED that the judgment and order are affirmed, with one
bill of costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court